Citation Nr: 0107509	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  96-37 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for nephrolithiasis, 
recurrent, currently evaluated 30 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neuropsychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. J.A.J.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had approximately 5 years of active duty 
service between 1963 and 1969.  This appeal comes before the 
Board of Veterans' Appeals (Board) from the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico. 

In a statement dated in March 1997, the appellant requested 
service connection for hypertension.  The record before the 
Board does not reflect that this claim was adjudicated by the 
RO.  In addition, the record shows that an October 1995 
letter notified the appellant of an overpayment, that he 
requested a waiver of the overpayment, and that the matter 
was referred to the Committee on Waivers and Compromises 
(CWC) for a decision in November 1995.  A decision by the CWC 
is not of record.  These matters are referred to the RO for 
appropriate action.  

The Board notes that the issue of entitlement to an increased 
rating for the service-connected kidney disability was 
addressed in an October 1995 rating decision.  A timely 
notice of disagreement was filed in December 1995.  A 
statement of the case was issued in August 1996.  The VA Form 
9, filed in September 1996, was an inadequate substantive 
appeal.  It did not include any specific argument related to 
asserted errors of fact or law made by the RO in denying an 
increased rating and only requested that a hearing be 
scheduled.  The hearing was later canceled at the request of 
the appellant.  However, as explained below, the issue of 
entitlement to an increased rating is currently before the 
Board. 

The record indicates that subsequent to the October 1995 
rating decision (and August 1996 statement of the case), the 
issue of entitlement to an increased rating for 
nephrolithiasis was addressed in October 1997, via a 
supplemental statement of the case.  A hearing was held in 
February 1998 with regards to this issue, and the hearing 
transcript will be considered the appellant's notice of 
disagreement.  Cf. Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(statement of appellant's representative at VA hearing, when 
reduced to writing by hearing transcript, meets requirement 
that notice of disagreement be in writing as of date of 
certification of transcript).  A timely substantive appeal 
was not filed; however, the Board will waive this requirement 
as the appellant was informed, during the February 1998 
hearing, that a timely appeal had already been filed.   See 
Beyrle v. Brown, 9 Vet. App. 24 (1996).

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for a 
neuropsychiatric disorder was addressed by the RO in a rating 
decision dated in July 1997, and the appellant was notified 
of that decision by a letter dated in August 1997.  A notice 
of disagreement was received in September 1997.  A statement 
of the case was issued in October 1997.  The appellant's 
testimony with regards to this issue, provided during a 
hearing held in February 1998, which was reduced to writing 
by the transcription of the hearing, constitutes his timely 
and adequate substantive appeal.  See Tomlin v. Brown, 5 Vet. 
App. 355 (1993).

In March 2001, the Board received from the RO additional 
evidence that the veteran submitted to the RO in January 
2001.  The veteran did not waive RO consideration of this 
evidence.  The evidence does not, however, refer to a 
neuropsychiatric disorder.  For this reason, and because the 
Board is reopening the claim for service connection for a 
neuropsychiatric disorder on the basis of the submission of 
new and material evidence and then remanding the claim for 
additional action by the RO, the Board concludes that 
reopening the claim without referring the additional evidence 
to the RO first will not prejudice the veteran concerning his 
claim for service connection for a neuropsychiatric disorder.  
Cf. Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby). 


FINDINGS OF FACT

1.  Service connection for a neuropsychiatric disorder was 
denied by the RO in October 1995.  

2.  Evidence received since October 1995 bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The RO's October 1995 rating decision which denied 
entitlement to service connection for a neuropsychiatric 
disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000).

2.  New and material evidence has been submitted since the 
October 1995 rating decision.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a neuropsychiatric disorder was denied 
by an October 1995 rating decision.  The appellant was 
notified in November 1995.  That decision is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000).  In order to reopen the claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

The evidence before the RO in October 1995 included the 
appellant's service medical records which showed diagnoses 
of, among others, schizoid personality and adult situational 
reaction.  Post-service medical records showed that he was 
first diagnosed with a psychiatric disorder approximately one 
decade after separation from service.  He was diagnosed with 
depressive reaction and rule out schizophrenic process in 
April 1979.  In May 1980, he was diagnosed with 
schizophrenia.  In June 1982, he was diagnosed with 
schizophrenic reaction, chronic, undifferentiated type.  In 
November 1982, he was diagnosed with chronic paranoid 
schizophrenia.  Also of record at that time were statements 
from two former military members which state that the 
appellant was nervous and had anxiety while in the military.       

The evidence which had not been considered by the October 
1995 rating decision, as well as prior VA decisions, 
includes, among others, testimony from Dr. J.A.J., to the 
effect that the appellant's current neuropsychiatric disorder 
was first manifested in service and that it is also secondary 
to his service connected nephrolithiasis.  This evidence was 
not previously before the RO.  It bears directly and 
substantially upon the specific matter under consideration, 
specifically, whether a neuropsychiatric disorder was 
incurred in service or whether it is secondary to a service 
connected condition.  As medical evidence of this nature was 
not previously before the RO, it is neither cumulative nor 
redundant, and, in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Therefore, 
the claim is reopened.  However, as discussed below, 
additional action must be taken concerning this claim.


ORDER

The petition to reopen a claim for service connection for a 
neuropsychiatric disorder is granted and the claim is 
reopened.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In addition, as noted above, the veteran submitted additional 
evidence to the RO in January 2001.  The RO forwarded this 
evidence to the Board in March 2001.  See 38 C.F.R. 
§ 19.37(b).  The veteran did not waive RO consideration of 
this evidence.  Consequently, the Board refers it to the RO 
for consideration under 38 C.F.R. § 20.1304(c).  

Accordingly, the issue of entitlement to service connection 
for a neuropsychiatric disorder is REMANDED for the following 
development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should consider the additional 
evidence submitted to the RO in January 
2001 and forwarded to the Board in March 
2001.

3.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
The claim should then be returned to the Board, if otherwise 
in order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



